Citation Nr: 0701829	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for coronary artery disease (CAD), claimed as 
secondary to service connected soft tissue sarcoma.  

2.  Entitlement to service connection for CAD, claimed as 
secondary to service connected soft tissue sarcoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for CAD.  

In his May 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge at a Central 
Office hearing in Washington, D.C.  An October 2006 letter 
informed the veteran that he was scheduled for a Central 
Office hearing in December 2006, however, he failed to report 
for that hearing.  He has not requested that the hearing be 
rescheduled.  Therefore, the hearing request is deemed 
withdrawn.  

The Board notes that in an April 1995 rating decision, the RO 
denied service connection for CAD.  The December 2002 rating 
decision discussed the merits of the service connection claim 
without addressing the need for new and material evidence to 
reopen the claim.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the issues on appeal have been characterized as 
indicated on the first page of this decision.  

A February 1993 Board decision and remand regarding claims of 
entitlement to an initial evaluation in excess of 20 percent 
and an effective date earlier than February 6, 1991 for the 
grant of service connection for soft tissue sarcoma noted 
that, at a December 1992 Central Office hearing, the veteran 
had raised a claim of entitlement to a clothing allowance, 
and this matter was referred to the RO for further action.  
It does not appear that this claim has been adjudicated, as 
such, it is again referred to the RO for appropriate action.  

In February 1993 the Board granted an earlier effective date 
for the grant of service connection for soft tissue sarcoma 
and remanded the claim of entitlement to an increased initial 
evaluation.  A November 1993 rating decision granted an 
increased evaluation of 100 percent, effective in June 1989, 
and 30 percent, effective in October 1989.  The veteran's 
soft tissue sarcoma was evaluated under Diagnostic Code 5327-
5303.  The maximum evaluation for injuries to Muscle Group 
III in the non-dominant extremity is 30 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (1989).  Thus, the November 1993 
rating decision is considered to have satisfied the appeal.  
Cf. A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a 
claimant is generally presumed to be seeking the maximum 
rating for a claimed condition in an increased rating case).  

Although a November 1992 letter from the veteran's oncologist 
indicated that he was left-handed, service medical records 
note that the veteran was right-handed at both enlistment and 
separation.  A medical opinion based on an inaccurate history 
or one that is contradicted by the record is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993); see Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (holding the Board can reject an opinion 
based on an inaccurate history or one contradicted by the 
other evidence of record).  Because the medical records do 
not indicate that the veteran is right-handed, and the 
November 1992 statement by the veteran's oncologist that he 
is left-handed is contradicted by the service medical 
records, the Board finds that the veteran has been awarded 
the maximum evaluation for postoperative soft tissue sarcoma, 
and, thus, the issue is no longer in appellate status.  

The record reflects that a November 1993 rating decision 
granted service connection for a respiratory condition as 
secondary to soft tissue sarcoma, with a 10 percent 
evaluation.  A December 1993 letter provided notice of this 
rating decision.  In April 1995 the veteran submitted a 
notice of disagreement (NOD) regarding the 10 percent 
evaluation awarded for continuing chest pains and shortness 
of breath.  This NOD was not timely 38 C.F.R. § 20.302 
(2006).  As such, the April 1995 statement is treated as a 
claim for an increased evaluation of the service connected 
respiratory condition.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The April 1995 rating decision which denied service 
connection for CAD is final.  

2.  Evidence received since the April 1995 rating decision is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The medical evidence of record demonstrates that CAD was 
not caused or aggravated by service connected soft tissue 
sarcoma, or treatment of that condition, nor is there medical 
evidence demonstrating that CAD is etiologically related to 
service or was present within one year of separation from 
service.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, which denied service 
connection for CAD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence associated with the claims file since the 
April 1995 rating decision is new and material and the claim 
of entitlement to service connection for CAD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

3.  Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection, further notice or assistance is 
unnecessary to aid the veteran in substantiating this claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A December 2001 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for CAD.  An April 2006 VCAA letter provided 
further notice by advising the veteran of the information and 
evidence required to establish service connection for CAD as 
secondary to a service connected disability.  These VCAA 
letters satisfied the second and third elements of the duty 
to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the December 
2001 VCAA letter asked the veteran to send the information 
describing additional evidence he wanted VA to obtain on his 
behalf, or to send the evidence itself.  This letter informed 
the veteran where and when to send such information and 
evidence.  The April 2006 VCAA letter stated, "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the fourth element of the duty 
to notify has been satisfied.   

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, the 
December 2001 VCAA letter provided notice prior to the 
December 2002 rating decision.  Although the April 2006 VCAA 
letter had a timing deficiency, the Board finds that the 
veteran is not prejudiced, as he had previously been afforded 
notice in the December 2001 VCAA letter.  While the veteran 
was not specifically provided VCAA notice regarding secondary 
service connection until April 2006, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (due 
process concerns with respect to VCAA notice must be pled 
with specificity), rev'd on other grounds 444 F. 3d 1328 
(Fed. Cir. 2006).   

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  Notice regarding these elements 
was also included in the April 2006 VCAA letter.  Again, 
these letters had timing deficiencies which were not remedied 
by readjudication of the claim.  See Mayfield v. Nicholson, 
444 F. rd 1328 (Fed. Cir. 2006).  However, as the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot, and the veteran is not prejudiced 
by the timing deficiency in regard to notice on disability 
ratings and effective dates.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations to evaluate CAD in September 
2002 and October 2004.  In his December 2006 written brief 
presentation, the veteran's representative suggested that the 
2004 VA examination was inadequate because it is not clear 
that the physician was an oncologist, and that the examiner 
could have used clearer language in expressing his opinion.  
The Board notes that the examiner reviewed the record and 
provided a clear opinion that there was no relationship 
between CAD and soft tissue sarcoma.  In addition, the 
examiner provided a rationale for this opinion.  Thus, the 
Board finds that another VA examination is unnecessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
refers to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen at 448.  

The veteran was initially denied service connection for CAD 
in an April 1995 rating decision.  This denial was based on 
there being no evidence of a diagnosis of CAD.  The evidence 
of record at the time of this decision included the veteran's 
service medical records, private treatment records from 
October 1987 to April 1993, and VA examinations conducted in 
July 1991 and June 1993.

The veteran did not file a notice of disagreement within one 
year of receiving notice of the April 1995 rating decision, 
therefore, that rating decision is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence submitted since April 1995 includes reports of 
heart surgery in March and April 1999, with diagnoses of CAD.  
The veteran's CAD was evaluated at VA examinations in 
September 2002 and October 2004.  Both of these examinations 
included diagnoses of CAD.  

This evidence is new and material because it provides 
competent evidence of current CAD.  Therefore, this evidence 
is not cumulative and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus the claim is reopened.  

Having determined that the claim is reopened, the Board must 
next consider the merits of the reopened claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The first element of a successful service connection claim is 
met in this case, as March and April 1999 records of surgery 
and both the September 2002 and October 2004 VA examinations 
include diagnoses of CAD.  

Despite the first element being satisfied, there is no record 
of CAD in service, and no competent medical opinion linking 
current CAD to service.  Therefore, in the absence of 
competent medical evidence of a nexus between current CAD and 
service, the direct service connection claim must be denied.  

The veteran has consistently asserted that CAD is the result 
of radiation and chemotherapy used to treat service connected 
soft tissue sarcoma, however, there is no medical opinion of 
record suggesting that CAD is associated with any of the 
veteran's service connected disabilities.  

While the July 1991 VA examination to evaluate soft tissue 
sarcoma noted that the veteran was at potential risk for 
accelerated CAD secondary to radiotherapy and chemotherapy to 
the heart, there was no finding of CAD.  In a November 1992 
letter, the veteran's physician indicated that the veteran 
had received radiation to the heart and that this radiation, 
along with the administration of Adriamycin predisposed the 
veteran to future difficulties related to his heart.  

These statements are insufficient to establish a nexus 
between current CAD and treatment for service connected soft 
tissue sarcoma.  The July 1991 opinion refers generally to 
the accelerated risk for CAD as a result of radiotherapy and 
chemotherapy, rather than the veteran's specific condition 
and, as such, is too speculative to grant service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the November 1992 letter discusses specific treatment 
received by the veteran, it only speaks to a predisposition 
for heart problems later, and neither diagnoses nor expresses 
an opinion linking the veteran's treatment with CAD.  
Further, a January 1993 chest X-ray revealed no evidence of 
active disease of the heart.  Therefore, in the absence of 
CAD at the time, the November 1992 statement could also be no 
more than speculative.  

While there is no medical evidence or opinion of record 
suggesting that the veteran's CAD is related to any of his 
service connected disabilities, there are several medical 
opinions specifically opining that CAD is not the result of 
treatment for soft tissue sarcoma.  

At VA examination in June 1993, the veteran reported that, 
one month earlier, he was felt to have CAD.  The diagnoses 
were, status post removal of soft tissue sarcoma of the chest 
wall, five years ago, followed by chemotherapy and radiation 
therapy, with no evidence of recurrence, and a history of CAD 
of one month's duration, being treated medically, with no 
relationship to the tumor he had removed five years earlier.  

At VA examination in September 2002 the veteran gave a 
history of soft tissue sarcoma being diagnosed and surgically 
removed in 1987.  He reported that he was treated with 
radiation therapy and chemotherapy and was told that he was 
at potential risk for CAD.  He reported that he started 
experiencing chest pain, shortness of breath, and chest 
tightness in 1990, and that, in 1999, he had left heart pain 
radiation and was found to have three-vessel CAD.  On 
examination, EKG revealed sinus rhythm, with possible lateral 
infarction and left ventricular hypertrophy.  Chest X-ray was 
normal.  The diagnosis was CAD secondary to radiation and 
chemotherapy for soft tissue sarcoma, in conjunction with the 
stress test to be performed in the near future.  In an 
addendum, the examiner opined that it was not likely that the 
veteran's heart disease was due to or caused by treatment for 
soft tissue sarcoma.  

Due to the conflict in the diagnosis and addendum, the VA 
examiner provided a second addendum in November 2002 which 
specifically clarified that the diagnosis was CAD, but not 
likely secondary to radiation and chemotherapy for soft 
tissue sarcoma.  The examiner added, "In my opinion as 
stated before veteran's heart disease is not likely due to 
radiation or chemotherapy for soft tissue sarcoma."

CAD was evaluated again at VA examination in October 2004.  
The examiner reviewed the history of excision of soft tissue 
sarcoma in 1987 followed by radiation and chemotherapy.  The 
examination report also noted that the veteran underwent left 
cardiac catheterization with selective coronary angiography 
and left ventriculoplasty in March 1999 and that it was 
recommended that the veteran undergo surgical 
revascularization in April 1999, however, because of concern 
over his history of chest wall sarcoma and extensive chest 
wall mediastinal radiation, percutaneous intervention was 
performed.  The examiner noted that the veteran was treated 
with Adriamycin, known to be cardiotoxic, and that the 
oncology department expressed concern over his cardiac 
function.  The examiner also acknowledged the veteran's 
impression that CAD was the result of radiation and 
chemotherapy he received.  

On examination, there was a grade 2/6 systolic ejection 
murmur over the left sternal border, but heart examination 
was otherwise normal.  Echocardiogram was essentially within 
normal limits, with an ejection fraction of 72 percent.  
There was no change in the diagnosis of CAD.  The examiner 
noted that the veteran had been treated for such with the 
percutaneous intervention done in April 1999.  The examiner 
indicated that he had reviewed the medical records and noted 
that the veteran had a service connected condition of soft 
tissue sarcoma, status post chemotherapy.  

After review of the medical records, the examiner stated that 
it was clear that the veteran had both soft tissue sarcoma, 
status post operative and chemotherapy and radiation therapy 
and CAD, however, there was no relationship between these two 
conditions.  The examiner also noted the report that the 
chemotherapeutic Adriamycin received by the veteran is 
cardiotoxic, however, he indicated that this mainly affects 
ejection fraction, and that the veteran's ejection fraction 
of 72 percent was normal and could not be linked to CAD.  

Based on the foregoing, the Board finds that the medical 
evidence of record indicates that the veteran's current CAD 
is not related to treatment for service connected soft tissue 
sarcoma.  

While the veteran himself made the claim that CAD is the 
result of his treatment for service connected soft tissue 
sarcoma, as a layperson he would not be competent to express 
an opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Given that the evidence is not at 
least in relative equipoise as to whether the claimed CAD is 
proximately due to or the result of any of the veteran's 
service connected disabilities, or otherwise related to 
service, the claim of entitlement to secondary service 
connection must be denied.  

The Board also notes that service incurrence will be presumed 
for certain chronic diseases, including cardiovascular-renal 
disease, including CAD, if manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There is no evidence of CAD in the year following separation 
from service, rather, the June 1993 VA examination noted a 
history of CAD of one month's duration.  In the absence of 
medical evidence that the veteran's CAD was present within 
one year of separation from service, the Board cannot 
entertain a grant of service connection on a presumptive 
basis.  

Finally, the Board notes that in February 2002 the veteran 
submitted an undated newspaper article regarding a study 
linking Agent Orange exposure and heart disease.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a), 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

The veteran's service personnel records reflect that he had 
service in Vietnam during the Vietnam era, meaning that he is 
presumed to have been exposed to herbicide agents during 
active military service pursuant to the presumption.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

When the disability for which the veteran seeks service 
connection is not listed among those subject to presumptive 
service connection, presumptive service connection due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309. 

In this case, CAD is not listed among the diseases subject to 
service connection on the basis of herbicide exposure.  
38 C.F.R. § 3.309(e).  As such, the Board cannot entertain a 
grant of service connection on a presumptive basis because of 
herbicide exposure.   


Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for CAD is reopened.  

Entitlement to service connection for CAD is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


